              Case 1:20-cv-10258-PGG Document 1 Filed 12/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
TAHIR L. TOOMBS,

                                      Plaintiff,                         Civil Action No.:
        -against-

AMERICAN RED CROSS and BENJAMIN USECHE,                                  NOTICE OF REMOVAL

                                      Defendants.
---------------------------------------------------------------------x

TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
        FOR THE SOUTHERN DISTRICT OF NEW YORK

        Defendants, AMERICAN RED CROSS and BENJAMIN USECHE, by their undersigned

attorneys, file this notice to remove the foregoing case to the United States District Court for the

Southern District of New York and respectfully show this Court:

        1.       On October 1, 2020, a civil action was commenced in the Supreme Court of the

State of New York, County of New York, in which the above-named individual, TAHIR L.

TOOMBS, is the Plaintiff, and the Defendants are AMERICAN RED CROSS and BENJAMIN

USECHE. See Compl., dated October 1, 2020 (“Exhibit A”).

        2.       The action is Tahir L. Toombs v. American Red Cross and Benjamin Useche,

bearing Index Number 150246/16. Exhibit A.

        3.       Service of the Summons and Complaint on Benjamin Useche was purportedly

effectuated on November 4, 2020. See Aff. of Serv. for Benjamin Useche, dated November 4,

2020 (“Exhibit B”). Service of the Summons and Complaint on American Red Cross was

purportedly effectuated on November 9, 2020. Aff. of Serv. for American Red Cross, dated

November 9, 2020 (“Exhibit C”).




                                                   Page 1 of 4
11351402v.1
              Case 1:20-cv-10258-PGG Document 1 Filed 12/04/20 Page 2 of 4




        4.       On November 25, 2020, Defendants, AMERICAN RED CROSS and BENJAMIN

USECHE, filed their answer to the complaint. See Answer, dated November 25, 2020 (“Exhibit

D”).

        5.       According to the complaint, Plaintiff TAHIR L. TOOMBS was allegedly struck

and injured during a single-vehicle automobile accident in which there was alleged contact

between Plaintiff TAHIR L. TOOMBS and a vehicle allegedly owned by Defendant AMERICAN

RED CROSS and operated by Defendant BENJAMIN USECHE. Exhibit A, at ¶¶ 4-5, 19, 21.

This accident, as alleged in the complaint, occurred on September 25, 2020, at the intersection of

West 48th Street and Eighth Avenue in New York, New York. Exhibit A, at ¶¶ 16, 19.

        6.       The Defendants first received notice that this case was removable on November 9,

2020 (when Defendant AMERICAN RED CROSS was purportedly served with the Summons and

Complaint, see Exhibit B), at which time it was determined that federal subject matter jurisdiction

under 28 U.S.C. § 1331 exists over Defendant AMERICAN RED CROSS by virtue of 36 U.S.C.

§ 300105(a)(5).

        7.       In accordance with 28 U.S.C. §§ 1441(a) and 1446(b), this Notice of Removal is

filed within 30 days after receipt of the Summons and Complaint by the Defendant AMERICAN

RED CROSS, which received a copy of the Summons and Complaint on or about November 9,

2020. See Exhibit C.

                                        JURISDICTION

        8.       Federal subject matter jurisdiction under 28 U.S.C. § 1331 exists over AMERICAN

RED CROSS by virtue of 36 U.S.C. § 300105(a)(5), a provision of its federal charter granting it

the power to “sue and be sued in courts of law and equity, State or Federal, within the jurisdiction

of the United States.”



                                            Page 2 of 4
11351402v.1
              Case 1:20-cv-10258-PGG Document 1 Filed 12/04/20 Page 3 of 4




        9.       The United States Supreme Court has construed the “sue-and-be-sued” provision

of the AMERICAN RED CROSS’ charter as conferring “original jurisdiction on federal courts

over all cases to which the Red Cross is a party, with the consequence that the organization is

thereby authorized to remove from state to federal court any state-law action it is defending.”

American National Red Cross v. S.G., 505 U.S. 247, 248 (1992).

                                             PARTIES

        10.      Defendants are informed and believe that Plaintiff TAHIR L. TOOMBS is now,

and was at the time of the filing of the Summons and Complaint in this action, and at all intervening

times, a resident of the State of New York. See Exhibit A, at ¶ 1.

        11.      Defendant AMERICAN RED CROSS is now, and was at the time of the filing of

the Summons and Complaint in this action, and at all intervening times, a corporation organized

by act of the United States Congress in the District of Columbia, with its principal place of business

in the District of Columbia.

        12.      Defendant AMERICAN RED CROSS desires to remove this action from the

Supreme Court of the State of New York, County of New York, to the U.S. District Court for the

Southern District of New York and therefore submits this Notice of Removal, along with exhibits

attached hereto, in accordance with 28 U.S.C. §§ 1441(a) and 1446(a)-(b).

        13.      By filing this Notice of Removal, Defendants AMERICAN RED CROSS and

BENJAMIN USECHE do not waive any defense that may be available.

        14.      A copy of this Notice of Removal will be given to Plaintiff TAHIR L. TOOMBS,

through his counsel, Greenstein & Milbauer, LLP, promptly after its filing, as is required.




                                             Page 3 of 4
11351402v.1
              Case 1:20-cv-10258-PGG Document 1 Filed 12/04/20 Page 4 of 4




         15.      A true and correct copy of this Notice of Removal will be filed with the Clerk of

the Supreme Court of the State of New York, County of New York, promptly after its filing, as is

required.

         WHEREFORE, Defendants AMERICAN RED CROSS and BENJAMIN USECHE pray

that this action proceed in this Court as an action properly removed.

Dated:         White Plains, New York
               December 3, 2020


                                                        Yours, etc.

                                WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP


                                                  By:
                                                        Lindsay J. Kalick, Esq.
                                                        Attorneys for Defendants
                                                        AMERICAN RED CROSS and
                                                        BENJAMIN USECHE
                                                        1133 Westchester Avenue
                                                        White Plains, New York 10604-3407
                                                        Tel: (914) 872-7696
                                                        Our File No. : 19178.00019

TO:      Greenstein & Milbauer, LLP.
         Seth Milbauer, Esq.
         Attorneys for Plaintiff
         1825 Park Avenue
         9th Floor
         New York, New York 10035
         (212) 685-8500
         File No. 18655




                                             Page 4 of 4
11351402v.1
